MEMORANDUM**
Domingo Jasso, Jr. appeals from his guilty-plea conviction and 121-month sentence for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and use of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Jasso has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Jasso has not filed a pro se supplemental brief.
Our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. Also, the record indicates that Jasso knowingly and voluntarily waived his right to appeal his sentence. We will enforce the waiver because Jasso was sentenced within the terms of the plea agreement. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (noting that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not *139render waiver of appeal involuntary and unknowing).
Counsel’s motion to withdraw is GRANTED, the appeal of the conviction is AFFIRMED, and the appeal of the sentence is DISMISSED.
Jasso’s unopposed motion for limited remand to the district court to correct the spelling of his name in the Judgment and Commitment Order is granted.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.